Exhibit 10.53

CONSULTING AGREEMENT

          The following agreement dated as of April 30, 2008 (this “Agreement”),
contains the terms by which Edward A. Dayoob (“Consultant”) will provide
consulting services to Whitehall Jewelers, Inc. (“Whitehall”).

          1. Term. This Agreement shall commence on the date first written above
and shall continue for an initial term of one (1) year (the “Initial Term”),
unless earlier terminated by Consultant or Whitehall at any time during the
Initial Term by giving the other party at least 30 days’ prior written notice.
If this Agreement has not been terminated by either party prior to the
expiration of the Initial Term (or any renewal term), the Initial Term (or any
subsequent renewal term) shall be automatically extended for an additional
thirty (30) days. This Agreement shall immediately terminate upon the death,
disability, incapacity or adjudication of incompetency of Consultant as
determined in the sole discretion of Whitehall.

          2. Scope of Services. Consultant shall report to the Chief Executive
Officer (“CEO”) of Whitehall. Consultant shall provide consulting services in
the areas of merchandising, marketing and corporate strategy (including, but not
limited to mergers and acquisitions). For the consideration designated in
Section 5.1, Consultant shall be generally available at mutually agreeable times
for telephonic consultations with Whitehall management and vendors not to exceed
eight (8) hours per week.

          3. Relationship.

                    3.1. The services of Consultant shall be performed by Edward
Dayoob unless otherwise agreed to by Whitehall.

                    3.2. Consultant shall render the services in a diligent,
conscientious manner in his capacity as an independent contractor, not as an
employee of Whitehall. Consultant is and shall be deemed for all purposes to be
an independent contractor of Whitehall. Consultant acknowledges that this
Agreement is not an employment contract. Consequently, the consideration paid to
Consultant hereunder shall not be deemed to be wages, and therefore, shall not
be subject to any withholdings or deductions. Consultant shall have no authority
to bind Whitehall or to incur other obligations on behalf of Whitehall.

                    3.3. Nothing contained herein shall be construed to create a
relationship of employer and employee between Whitehall and Consultant. Subject
to the terms of this Agreement, Consultant shall have the sole discretion to
determine the manner and means by which Consultant shall perform his duties, the
specific hours of work and where such services are to be performed. Except as
specifically agreed to by Consultant, Whitehall acknowledges and agrees that
Consultant may render all services via telephone and/or email and that no travel
(other than specifically agreed to by Consutlant) will be required. Consultant
shall be solely responsible for all wages, salaries and benefits of any
employees of the Consultant.

                    3.4. Whitehall shall have no ownership interest in
Consultant’s business.

                    3.5 Consultant agrees that Whitehall shall have a right of
first refusal on all investment opportunities, potential mergers or acquisitions
or other strategic initiatives or alternatives

--------------------------------------------------------------------------------



(collectively “Investment Opportunities”) identified by Consultant during the
term of this Agreement. Consultant shall present Whitehall with each Investment
Opportunity that Consultant identifies prior to discussing such Investment
Opportunity with any other prospective investor and Whitehall shall have the
right to pursue any such Investment Opportunity on terms determined by
Whitehall. If Whitehall does not opt to pursue such Investment Opportunity
within 30 days after Consultant presents Whitehall, in writing, with such
Investment Opportunity, Consultant may discuss such Investment Opportunity with
other prospective investors. Consultant shall be entitled to retain or take on
assignments for other clients, provided that Consultant does so in accordance
with his obligations hereunder and Consultant is available to perform his duties
hereunder.

          4. Exculpation; Indemnification.

                    4.1 Whitehall shall indemnify and hold harmless Consultant
from any and all liabilities, claims, costs (including, but not limited to
reasonable attorneys’ fees and expenses and including any investigative, legal
and other expenses incurred in connection with, and any amounts paid in, any
settlement, provided that Whitehall shall have approved such settlement),
damages and expenses arising from, related to or otherwise connected with the
performance by Consultant of his obligations under this Agreement, except in the
case of Consultant’s material breach of this Agreement, violation of law, gross
negligence, willful misconduct or reckless disregard of such obligations.

                    4.2 Consultant shall indemnify and hold harmless Whitehall,
its affiliates and Whitehall’s and its affiliates’ members, partners, officers,
agents and employees from any and all liabilities, claims, losses, costs
(including, but not limited to reasonable attorneys’ fees and expenses and
including any investigative, legal and other expenses incurred in connection
with, and any amounts paid in, any settlement, provided Consultant shall have
approved such settlement), damages and expenses arising from, related to or
otherwise connected with Consultant’s activities performed for persons other
than Whitehall.

          5. Consideration.

                    5.1. Compensation.

 

 

 

          (a) Whitehall agrees to pay Consultant for the Services the amount of
five thousand dollars ($5,000) per month. Such payment shall be made by
Whitehall on the first day of each month.

 

 

 

          (b) Additionally, Whitehall agrees to pay Consultant an additional fee
of $5,000 per day for any special projects or assignments as mutually agreed to
by Whitehall and Consultant.

                    5.2 Stock Options. It is agreed and acknowledged by
Whitehall that there shall be a continuation of vesting of Consultant’s
previously granted stock options in accordance with the terms of the July 20,
2007 Stock Option Agreement between Whitehall and Consultant.

                    5.3 Bonus Award: It is agreed and acknowledged by Whitehall
that there shall be a continuation of vesting of Consultant’s Bonus Award in
accordance with the terms of the July 20, 2007 Bonus Award Agreement between
Whitehall and Consultant.

-2-

--------------------------------------------------------------------------------



                    5.4. Whitehall shall issue an Internal Revenue Service Form
1099 to account for any payments pursuant to paragraph 5.1.

                    5.5. Whitehall shall reimburse Consultant monthly for all
documented and reasonable out-of-pocket expenses and travel expenses associated
with performing his duties for Whitehall during the term hereof; provided that
Consultant shall obtain the prior written consent of Whitehall in any month in
which such expenses are expected to exceed $2,000.

          6. Representation. Consultant expressly represents and warrants to
Whitehall that as of the date of signing this Agreement, Consultant is not and
will not become a party to any contract or agreement) that will or may restrict
in any way his ability to fully perform his duties and responsibilities under
this Agreement.

          7. Confidential Information. Consultant agrees that he shall not at
any time, without limitation, knowingly divulge, furnish, or make available to
any third person, without Whitehall’s prior written consent, any trade secrets
or other confidential information concerning Whitehall or its affiliates or any
of their clients or investors, including, without limitation, information
concerning the operations, systems, services, clients, customers, suppliers,
vendors, personnel, legal and financial affairs, marketing, investment and
trading performance, positions, philosophies, pricing information, strategies
and techniques, structure, products, product development, research analyses,
technology, computer access codes, valuation models and analysis (collectively
“Confidential Information”). Notwithstanding the foregoing, nothing herein shall
prevent Consultant from responding to lawful subpoenas or court orders without
Whitehall’s prior written consent; provided that Consultant shall have given
Whitehall prior written notice of any such subpoena promptly following receipt
thereof. The term Confidential Information shall not include information that is
or becomes generally available to the public, other than as a result of a
disclosure by Consultant.

          8. Ownership of the Whitehall’s Property. All written materials,
records and documents made by Consultant or coming into his possession
concerning Whitehall and all tangible items provided to Consultant by Whitehall
shall be the sole property of Whitehall, and, upon the termination of the
Agreement or upon the request of Whitehall, Consultant shall promptly deliver
the same to Whitehall. At no time will Consultant remove or cause to be removed
from the premises of Whitehall any record, file, memorandum, document, equipment
or other item relating to the business of Whitehall or its affiliates, including
but not limited to any computer data related to the foregoing, except in
furtherance of Consultant’s duties to Whitehall or its affiliates.

          9. Work Product.

                    9.1 Whitehall and Consultant each acknowledge that
performance of this Agreement may result in the discovery, creation or
development of inventions, combinations, machines, methods, formulae,
techniques, processes, improvements, software designs, computer programs,
strategies, specific computer-related know-how, data and original works of
authorship (collectively, the “Work Product”). Consultant agrees that it will
promptly and fully disclose to Whitehall any and all Work Product generated,
conceived, reduced to practice or learned by Consultant or any of its employees,
either solely or jointly with others, during the term of this Agreement, which
in any way relates to the business of Whitehall. Consultant further agrees that
neither Consultant or

-3-

--------------------------------------------------------------------------------



Consultant’s employees, nor any party claiming through Consultant or
Consultant’s employees, will, other than in the performance of this Agreement,
make use of or disclose to others any proprietary information relating to the
Work Product.

                    9.2 Consultant agrees that, whether or not the Services are
considered works made for hire or an employment to invent, all Work Product
discovered, created or developed under this Agreement shall be and remain the
sole property of Whitehall and its assigns. Except as specifically set forth in
writing and signed by both Whitehall and Consultant, Consultant agrees that
Whitehall shall have all copyright and patent rights with respect to any Work
Product discovered, created or developed under this Agreement without regard to
the origin of the Work Product.

                    9.3 If and to the extent that Consultant may, under
applicable law, be entitled to claim any ownership interest in the Work Product,
Consultant hereby transfers, grants, conveys, assigns and relinquishes
exclusively to Whitehall any and all right, title and interest it now has or may
hereafter acquire in and to the Work Product under patent, copyright, trade
secret and trademark law in perpetuity or for the longest period otherwise
permitted by law. If any moral rights are created, Consultant waives such rights
in the Work Product. Consultant further agrees as to the Work Product to assist
Whitehall in every reasonable way to obtain and, from time to time, enforce
patents, copyrights, trade secrets and other rights and protection relating to
said Work Product, and to that end, Consultant and its employees will execute
all documents for use in applying for and obtaining such patents, copyrights,
trade secrets and other rights and protection with respect to such Work Product,
as Whitehall may desire, together with any assignments thereof to Whitehall or
persons designated by it. Consultant’s and its employees’ obligations to assist
Whitehall in obtaining and enforcing patents, copyrights, trade secrets and
other rights and protection relating to the Work Product shall continue beyond
the termination of this Agreement.

          10. Non-solicitation or Hire. Consultant agrees that during the term
of this Agreement and for a period of six (6) months following the termination
of the Agreement, the Consultant shall not directly or indirectly, (a) solicit
or attempt to solicit or induce any supplier of Whitehall or any subsidiary to
terminate, reduce or alter negatively its relationship with Whitehall or any
subsidiary or in any manner interfere with any agreement or contract between
Whitehall or any subsidiary and such supplier or (b) solicit or attempt to
solicit or induce any employee of Whitehall or any of its subsidiaries or any
person who was an employee of Whitehall or any of its subsidiaries during the
twelve (12) month period immediately prior to the date the Agreement terminates
(a “Former Employee”) to terminate such employee’s employment relationship with
Whitehall in order, in either case, to enter into a similar relationship with
the Consultant, or any other person or entity, or hire any employee of Whitehall
or any of its subsidiaries or any Former Employee on Consultant’s own behalf or
on behalf of any other person or entity.

          11. Remedies.

                    11.1. Injunctive Relief. Consultant acknowledges that the
provisions of paragraphs 7 through 10 are reasonable and necessary for the
protection of Whitehall and its affiliates. Consultant further acknowledges that
Whitehall and its affiliates will be irreparably harmed if such covenants are
not specifically enforced. Accordingly, Consultant agrees that, in addition to
any other relief to which Whitehall may be entitled, including monetary damages,
Whitehall shall be entitled to seek and obtain injunctive relief (without the
requirement of any bond) from a court of competent jurisdiction for the purpose
of restraining Consultant from an actual or threatened breach of such
provisions.

-4-

--------------------------------------------------------------------------------



                    11.2. Severability. If any provision of this Agreement is
determined to be invalid or unenforceable, the balance of this Agreement shall
remain in effect.

                    11.3. Judicial Modification. If any court or arbitrator
determines that any of the covenants in paragraphs 7 through 10, or any part of
any of them, are invalid or unenforceable, the remainder of such covenants and
parts thereof shall not thereby be affected and shall be given full effect,
without regard to the invalid portion. If any court or arbitrator determines
that any of such covenants, or any part thereof, are invalid or unenforceable
because of the temporal scope of such provision, such court or arbitrator shall
reduce such scope to the extent necessary to render such covenants valid and
enforceable.

                    11.4. Governing Law and Venue. This Agreement will be
governed by and construed in accordance with the laws of the State of Illinois
without giving effect to the principles of conflicts of laws. The parties agree
to and consent to the exclusive jurisdiction and venue of the courts in Cook
County, Illinois. Consultant irrevocably waives, in connection with any such
action or proceeding, any objection, (including without limitation, any
objection to venue or based on the grounds of forum non conveniens), which it
may now or hereafter has to the bringing of any such action or proceedings in
such respective jurisdictions.

                    11.5. Notices. All notices and other communications that are
required or may be given under this Agreement must be in writing and will be
deemed to have been duly given when delivered in person, upon delivery by a
nationally recognized overnight courier service, or by facsimile to the party to
whom the notice is being given, as follows:

 

 

 

If to Whitehall:

 

 

 

Whitehall Jewelers, Inc.

 

125 South Wacker Drive.

 

Suite 2600

 

Chicago, IL 60606

 

Attention: General Counsel

 

 

 

If to Consultant:

 

 

 

Edward Dayoob

 

3013 North West MichaelBrook Lane

 

Camas, WA 98607

          Either party may change the address provided above by delivering
written notice of such change of address to the other party.

                    11.6. Assignability. This Agreement, and the rights and
obligations hereunder, may not be assigned by either party without the express
written consent of the other party.

                    11.7. Counterparts. This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original but all of
which shall constitute one and the same

-5-

--------------------------------------------------------------------------------



instrument, and it shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart.

                    11.8. Entire Agreement and Amendment. This Agreement may be
amended only by an agreement in writing signed by the parties. This Agreement
contains the entire agreement between the parties with respect to the subject
matter of this Agreement and supersedes all prior agreements and understandings,
oral or written, between the parties with respect to the subject matter of this
Agreement. This Agreement may be amended only by an agreement in writing signed
by the parties.

                    11.9. Pronouns. All pronouns shall be deemed to refer to the
masculine, feminine, singular or plural, as the identity of the person or
persons may require in the context thereof.

                    11.10. Survival. Except as otherwise set forth in the
applicable Section, the obligations under Sections 4, 7, 8, 9, 10 and 11 of this
Agreement shall survive the termination of this Agreement.

          IN WITNESS WHEREOF the parties hereto have caused this Agreement to be
executed as of the date first written above.

 

 

 

     /s/ Edward Dayoob

 

--------------------------------------------------------------------------------

 

Name: Edward Dayoob


 

 

 

WHITEHALL JEWELERS, INC.

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

-6-

--------------------------------------------------------------------------------